Citation Nr: 0319276	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-43 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to disability compensation in accordance with 
38 U.S.C.A. § 1151 (West 2002) for hepatic porphyrias, 
claimed as bullous eruptions of the upper and lower 
extremities, face, and neck.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip and 
thigh condition.

3.  Entitlement to service connection for residuals of 
rupture of the right Achilles tendon.

4.  Entitlement to service connection for residuals of a 
right elbow injury.

5.  Entitlement to service connection for residuals of a left 
knee injury.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to the left lower leg and foot, currently 
rated as 20 percent disabling.

8.  Entitlement to an increased evaluation for scoliosis of 
the lower dorsal and upper lumbar spine, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1954 to August 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1996 and later RO rating decisions that denied the 
issues listed on the first 2 pages of this decision.  The RO 
also certified the issue of entitlement to service connection 
for a right big toe condition to the Board for consideration.  
In the substantive appeal dated in September 1996 and a 
report of telephone contact with a RO representative in 
February 2003, the veteran related that he was not claiming 
service connection for such a condition.  Hence, the Board 
finds that the veteran has withdrawn this claim and that it 
is not a matter for appellate consideration.  38 C.F.R. 
§ 20.204 (2002).  In these documents received from the 
veteran, he maintains that his claim was for service 
connection for a left big toe condition.  This matter has not 
been adjudicated by the RO and the Board will not address it.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was hospitalized at the VA medical center 
(VAMC) in Bay Pines, Florida, in February 1995 and treated 
for various conditions.

2.  The veteran has had continuous problems with hepatic 
porphyrias since his VA hospitalization in February 1995. 

3.  His hepatic porphyrias is an unexpected consequence of 
his treatment at the VAMC in Bay Pines, Florida, in February 
1995.

4.  By an unappealed November 1990 RO rating decision, 
service connection for a right thigh and hip condition was 
denied.

5.  Evidence received subsequent to the November 1990 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right thigh and hip condition.

6.  Right hip and thigh conditions are proximately due to the 
veteran's service-connected residuals of a gunshot wound to 
the left lower leg and foot.

7.  Rupture of the right Achilles tendon was not present in 
service or for many years later, and residuals of rupture of 
the right Achilles tendon are not demonstrated.

8.  A right elbow injury was not present in service or for 
many years later, and residuals of a right elbow injury are 
not found.

9.  A left knee disability is causally related to the 
residuals of a gunshot wound to the left lower leg and foot.

10.  Hypertension was not present in service or for many 
years later, and is not related to an incident of service or 
to a service-connected disability.

11.  The residuals of a GSW to the left lower leg and foot 
are manifested primarily by painful motion, limitation of 
motion, and X-rays findings of arthritis that produce no more 
than moderate functional impairment.

12.  The mid/low back condition is manifested primarily by 
painful motion, limitation of motion, and radiological 
findings of arthritis and degenerative disc disease at the 
L5-S1 level that produce moderate functional impairment; 
incapacitating episodes, neurological deficits or other 
symptoms that produce more than moderate functional 
impairment are not found.


CONCLUSIONS OF LAW

1.  Hepatic porphyrias is an unforeseeable event of the 
veteran's treatment while hospitalized at the VAMC in Bay 
Pines, Florida, in February 1995.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2002).

2.  The unappealed November 1990 RO rating decision, denying 
service connection for a right hip and thigh condition, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).

3.  New and material evidence has been received to reopen the 
claim for service connection for a right hip and thigh 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).

4.  Muscle injury to Muscle Group XIII of the right thigh and 
arthritis of the right hip are proximately due to and the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

5.  Residuals of rupture of the right Achilles tendon were 
not incurred in or aggravated by active service; nor are 
residuals of rupture of the right Achilles tendon proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

6.  Residuals of a right elbow injury were not incurred in or 
aggravated by active service; nor are residuals of a right 
elbow injury proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

7.  Arthritis of the left knee is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

8.  Hypertension was not incurred in or aggravated by active 
service; nor may hypertension be presumed to have been 
incurred in active service; nor is hypertension proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

9.  The criteria for an increased evaluation for residuals of 
a GSW to the left lower leg and foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Code 5284 (2002).

10.  The criteria for an increased evaluation of 20 percent 
for scoliosis of the lower dorsal and upper lumbar spine with 
arthritis and degenerative disc disease of the lumbosacral 
spine are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, effective prior 
to or as of September 23, 2002, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims considered in this appeal, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In July 2001 and 
March 2003 letters, the RO notified the veteran of the 
evidence needed to reopen his claim for service connection 
for a right hip and thigh condition, and to substantiate his 
claims for service connection and increased ratings for 
various disabilities.  Those letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  The Board has also granted various 
claims, including disability benefits for hepatic porphyrias 
under 38 U.S.C.A. § 1151.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating the claims 
denied in this decision.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of those claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Entitlement to Disability Compensation for Hepatic 
Porphyrias under 38 U.S.C.A. § 1151

A.  Factual Background

The veteran had active service from May 1954 to August 1957.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1958 to 2003.  The more 
salient medical reports related to the claims considered in 
this appeal will be discussed in the appropriate sections of 
the decision.

The veteran submitted a claim around 2001 for disability 
compensation for hepatic porphyrias, claimed as bullous 
eruptions of the upper and lower extremities, face, and neck 
based on VA treatment while hospitalized in February 1995 at 
the VAMC in Bay Pines, Florida.  The report of that 
hospitalization reveals that he underwent tetanus booster 
administration and treated with various medications.  The 
diagnoses were cellulitis of the right upper extremity, right 
olecranon bursitis, chronic back pain, abnormal urinalysis, 
and history of benign prostatic hypertrophy.

A VA report of the veteran's outpatient treatment in April 
1995 notes that he had been recently hospitalized in February 
1995 for cellulitis of the right elbow that was eventually 
found to be a staph infection.  He was seen for various 
lesions over various parts of his body.  A VA report of his 
treatment in May 1995 reveals that he had recurrent bullous 
eruptions on hands, neck, and toes.  Various diagnoses were 
suspected.  A VA report of his treatment later in May 1995 
notes that he had very unusual blistering eruptions on his 
hands.  He had a few small scattered erythematous lesions 
elsewhere on his arms on a background of a lot of actinic 
damage of the upper extremities, head, and neck.  He also had 
some mycotic appearing nails and florid tinea pedis that was 
confirmed by study.  He was recommended for a trial of 
topical antifungals for the hands and feet and a topical 
steroid for the blisters before consideration of further 
work-up.  At a dermatological consultation in July 1995, 
contact dermatitis was suspected. 

A statement from the veteran's wife was received in February 
2001.  Her statement was to the effect that the veteran has 
had red blisters on his neck, ears, arms, hands, and fingers 
since he was hospitalized at the VAMC in Bay Pines, Florida, 
in February 1995.  Her statement was to the effect that the 
veteran had used all the medications prescribed for this 
condition by VA without success.

The veteran underwent a VA skin examination in November 2001.  
The diagnosis was unknown skin condition, but the possible 
agents included porphyrias bullous eruptions and rule out 
porphyrias cutaneous tarda.  It was opined that the veteran's 
skin condition was status-post treatment at a VA medical 
facility in 1995.

A VA medical opinion dated in March 2003 notes that the 
veteran was being treated at the dermatology clinic for 
hepatic porphyrias.  It was noted that the diagnosis had been 
established by the presence of elevated porphyrias in his 
urine.  The veteran reported that this condition first became 
apparent immediately following his hospitalization at the 
VAMC in Bay Pines, Florida, in February 1995.  During and 
following that hospitalization he had been treated with 
numerous medications none of which were known to cause 
porphyrias.  The signatory, a medical doctor, could not state 
with certainty that the veteran's porphyrias resulted from 
something attendant to his hospitalization at the Bay Pines 
VAMC in February 1995 although the timing of the appearance 
of the condition suggested some connection.  The veteran was 
reported to be hepatitis C negative, whereas the majority of 
patients with hepatic porphyrias were hepatitis C positive.


B.  Legal Analysis

Section 1151 of 38 U.S.C.A. provides that benefits for 
additional disability or a qualifying death of a veteran 
shall be provided in the same manner as if such additional 
disability or death was service connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
VA Secretary, either by a VA employee or 
in a VA facility and the proximate cause 
of the disability or death was
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or
(B) an event not reasonably 
foreseeable; or
(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the VA Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.  
Also, 38 C.F.R. § 3.358.

Thus, under the law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  Boeck v. Brown, 6 Vet. App. 14, 16-
17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above, or the disability was caused by participation in 
an approved rehabilitation program under Chapter 31 of title 
38 U.S.C.A.

The evidence reveals that the veteran was hospitalized in 
February 1995 at the VAMC in Bay Pines, Florida, and treated 
for various conditions.  Immediately thereafter, he developed 
skin lesions or bullous eruptions over various parts of his 
body of unknown cause.  The report of his VA skin examination 
in November 2001 contains the opinion that the bullous 
eruptions were found subsequent to his VA treatment in 1995 
and the medical opinion dated in March 2003 is to the effect 
that it is not certain whether or not the veteran's 
condition, diagnosed as hepatic porphyrias, is related to his 
treatment at the VAMC in Bay Pines, Florida, in February 
1995.  The March 2003 VA medical opinion suggest a connection 
between the veteran's condition to his Bay Pines VAMC 
hospitalization in February 1995 based on the timing of the 
condition immediately after that hospitalization.  A 
statement from the veteran's wife also indicates that the 
veteran had this condition since his hospitalization at the 
VAMC in Bay Pines, Florida, in February 1995.

After consideration of all the evidence, the Board finds that 
the evidence does not relate the veteran's hepatic porphyrias 
to carelessness, negligence, lack of proper skill, error in 
judgment or other similar instance of fault on the part of VA 
in furnishing the veteran care and treatment during his 
hospitalization at the Bay Pines VAMC in February 1995.  The 
evidence, however, indicates that the veteran's hepatic 
porphyrias are an unforeseen consequence of that 
hospitalization.  The Board finds that the overall evidence 
is essentially in equipoise as to whether or not the 
veteran's hepatic porphyrias are an unforeseen event of the 
veteran's treatment or care while hospitalized at the VAMC in 
Bay Pines, Florida, in February 1995.  Under the 
circumstances, the veteran's prevails on his claim for 
disability compensation for this condition under 38 U.S.C.A. 
§ 1151 with application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for a Right Hip and 
Thigh Condition

The November 1990 RO rating decision denied service 
connection for a right hip and thigh condition.  The veteran 
was notified of the decision and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed November 1990 RO rating 
decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2002); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed prior to that date.

The evidence of record at the time of the November 1990 RO 
rating decision, denying service connection for a right thigh 
and hip condition, consisted of statements from the veteran 
to the effect that he fell due to his service-connected left 
lower leg and foot condition resulting in a right hip and 
thigh condition.  The evidence then of record also included 
VA and service medical records that did not show the presence 
of a right hip condition and did not reveal a thigh condition 
until a VA medical examination in October 1990 that showed 
rectus femoris disruption with no competent evidence linking 
this condition to a service-connected disability or incident 
of service.

The evidence received after the November 1990 RO rating 
decision consists of various statements and medical reports, 
including VA medical reports that show the presence of 
arthritis of the right hip on X-ray evaluation in August 1995 
and December 2002.  The medical evidence also includes a VA 
report of his evaluation in April 2003 that reveals he 
sustained multiple falls due to his service-connected left 
lower leg and foot disability with an opinion that those 
falls have caused his multiple osteoarthritic complaints.  
The evidence received after November 1990 also includes a 
statement from the veteran's wife dated in August 2001 to the 
effect that the veteran has sustained multiple conditions, 
including right hip and thigh conditions, due to multiple 
falls caused by his service-connected left lower leg and foot 
disability.  This statement from his wife and the medical 
reports are new and material because they are of such 
significance, that alone or with the other evidence of 
record, they must be considered in order to fairly decide the 
merits of the claim for service connection for a right hip 
and thigh condition.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 
1356.

As new and material evidence has been received, the claim for 
service connection for a right hip and thigh condition is 
reopened.  The Board will now consider this claim on the 
merits without remanding the claim to the RO for initial 
consideration because the Board is granting the requested 
benefit.  Hence, there is no prejudice to the veteran in 
initial consideration of this claim by the Board.  Bernard, 4 
Vet. App. 384.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



Where arthritis or hypertension becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, the evidence reveals that the veteran has a 
muscle injury to the right thigh, the rectus femoris muscle 
or Muscle Group XIII, and arthritis of the right hip.  
Statements from the veteran and his wife indicate that these 
conditions were caused by frequent falls related to his 
service-connected residuals of a GSW to the left lower leg 
and foot, and this evidence is corroborated by the VA report 
of his evaluation in April 2003.  Other VA medical reports 
also substantiate the veteran's multiple falls related to the 
service-connected left lower leg and foot condition.

In view of the above, the Board finds that the evidence 
supports granting service connection for an injury to Muscle 
Group XIII of the right thigh and arthritis of the right hip. 



III.  Service Connection for Residuals of Rupture of the 
Right Achilles Tendon

A.  Factual Background

Service medical records are negative for rupture of the right 
Achilles tendon.  In July 1957, the veteran underwent a 
medical examination for separation from service and this 
condition was not found.

A private medical report shows that the veteran underwent 
repair of an Achilles tendon in April 1992.  The diagnosis 
was tear of Achilles tendon.

The veteran underwent a VA examination in February 1996.  He 
gave a history of multiple falls related to his service-
connected left lower leg and ankle condition with resulting 
injuries, including a tear of the right Achilles tendon that 
underwent repair in 1992.  He reported pain and swelling of 
the right ankle since then.  A right ankle condition was not 
found.

In a statement dated in August 2001, the veteran's wife 
related that he had multiple falls due to his service-
connected left lower leg and foot disability.  Her statement 
was to the effect that those falls caused injuries, including 
a rupture of the right Achilles tendon.

VA medical reports of the veteran's treatment and evaluations 
in the late 1990's and early 2000's do not show the presence 
of a right ankle disability.

A review of the record shows that service connection is in 
effect for residuals of a GSW of the left lower leg and foot, 
scoliosis of the lower dorsal and upper lumbar spine, 
residuals of a left elbow injury, and furunculosis of the 
external auditory canals.  Service connected and entitlement 
to disability compensation has also been granted for various 
other disabilities in this decision.




B.  Legal Analysis

The service medical records do not show that the veteran 
injured his right Achilles tendon.  The post-service medical 
records reveal that he underwent surgery for a tear of an 
Achilles tendon in 1992 and note a history of repair of the 
right Achilles tendon in 1992.  The evidence, however, does 
not show the presence of a right ankle disability, including 
residuals of rupture of the right Achilles tendon.

Statements from the veteran and his wife are to the effect 
that he has residuals of a rupture of the right Achilles 
tendon, but this evidence is not considered competent because 
the record does not show that they have the experience, 
training or education to make medical diagnoses, statements 
or opinions.  38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
rupture of the right Achilles tendon was not present in 
service or for many years later, and that there are no 
residuals of a rupture of the right Achilles tendon.  In the 
absence of evidence of the claimed disability, service 
connection is not warranted for such disability.  38 C.F.R. 
§ 3.303(b).  Hence, the Board finds that there are no 
residuals of rupture of the right Achilles tendon related to 
an incident of service or to a service-connected disability.  
The preponderance of the evidence is against the claim for 
service connection for residuals of rupture of the right 
Achilles tendon, and the claim is denied.

IV.  Service Connection for Residuals of a Right Elbow Injury

A.  Factual Background

Service medical records are negative for a right elbow 
condition.  The report of the veteran's medical examination 
in July 1957 for separation from service does not show the 
presence of such a condition.

A VA report shows that the veteran underwent X-ray evaluation 
of his right elbow.  A history of injury one week ago with 
complaints of pain and swelling was noted.  There was soft 
tissue swelling with no evidence of fracture.

The report of the veteran's VA hospitalization in February 
1995 notes a long history of right elbow problems since an 
injury in 1954 in service.  The diagnoses included cellulitis 
of the right upper extremity and right olecranon bursitis.

The veteran underwent a VA examination of his joints in March 
2000.  A right elbow disorder was not found.

The statement from the veteran's wife dated in August 2001 
notes that he sustained multiple falls because of his 
service-connected left lower leg and foot disability.  Her 
statement was to the effect that the veteran had a right 
elbow disability related to those falls.

VA reports of the veteran's treatment and evaluations in the 
late 1990's and early 2000's do not show the presence of a 
right elbow disability.

B.  Legal Analysis

The service medical records do not show the presence of a 
right elbow condition.  The post service medical reports 
reveal a history of right elbow problems and that bursitis of 
the right olecranon was found at a VA hospitalization in 
February 1995.  The medical evidence of the veteran's 
treatment and evaluations since February 1995, however, do 
not show the presence of a right elbow disorder.

Statements from the veteran and his wife are to the effect 
that he has residuals of a right elbow injury related to 
falls caused by the service-connected left lower leg and foot 
disability and/or injury in service, but this evidence is not 
considered competent because the record does not show that 
they have the experience, training or education to make 
medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1); Espiritu, 2 Vet. App. 492.

In view of the above, the Board finds that the evidence does 
not show the presence of a chronic right elbow disability in 
service or after service.  38 C.F.R. § 3.303(b).  Hence, the 
Board finds that the evidence does not support granting 
service connection for a right elbow condition based on 
incurrence or aggravation in service or secondary to a 
service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for a 
right elbow condition, and the claim is denied.

V.  Service Connection for a Left Knee Injury

A.  Factual Background

Service medical records are negative for a left knee 
condition.  The report of the veteran's examination in July 
1957 does not show the presence of a left knee disability.

The veteran underwent a VA examination in February 1996.  He 
gave a history of multiple injuries, including a left knee 
disability, caused by his left leg giving way.  X-rays of the 
left knee revealed degenerative changes.  The diagnosis was 
degenerative joint disease of the left knee.

The veteran underwent VA examination of his joints in March 
2000.  The diagnoses included minimal degenerative joint 
disease of the left knee with full motion.

The August 2001 statement from the veteran's wife is to the 
effect that the veteran sustained multiple injuries because 
of falls related to his service-connected left lower leg and 
foot disability.  Her statement was to the effect that the 
veteran had a left knee disability related to those falls.



The veteran under VA evaluation of his left knee condition in 
April 2003.  The impressions included post traumatic 
arthritis involving multiple joints, specifically secondary 
to the fracture of the left ankle and arthritis.  X-rays 
showed mild degenerative joint disease of the left knee.

B.  Legal Analysis

The service medical records do not show the presence of a 
left knee disorder and the post service medical records do 
not show the presence of a left knee disability, degenerative 
joint disease or arthritis of the left knee, until the 
1990's.  The evidence, including statements from the veteran 
and his wife, show that the veteran sustained multiple falls 
because of his service-connected left lower leg and foot 
disability and that those falls have caused a left knee 
disability.  The report of the veteran's VA evaluation in 
April 2003 reveals the presence of arthritis of multiple 
joints, including the left knee, due to the service-connected 
disability of the left lower leg and leg.

In view of the above, the Board finds that the evidence 
supports granting service connection for the arthritis of the 
left knee as being proximately due to or the result of the 
service-connected residuals of a GSW of the left lower leg 
and foot.  Hence, the claim for service connection for 
residuals of a left knee injury is granted.

VI.  Service Connection for Hypertension

A.  Factual Background

Service medical records do not show the diagnosis of 
hypertension.  At the time of the veteran's examination in 
July 1957 for separation from service his blood pressure was 
132/82, sitting.  Hypertension was not found.

The veteran underwent a VA examination in February 1958.  His 
blood pressure was 118/66.  Hypertension was not found.

The veteran underwent a VA examination in February 1996 to 
determine the nature and extent of any hypertension.  He gave 
a history of elevated blood pressure for one year and of 
taking medication for this condition since then.  The 
diagnoses included hypertension and aortic atherosclerosis.

The statement from the veteran's wife dated in August 2001 is 
to the effect that the veteran had multiple conditions, 
including hypertension.  Her statement was to the effect that 
his hypertension was related to incidents of service and the 
veteran's disabilities.


B.  Legal Analysis

The service medical records do not show the presence of 
hypertension.  
The post-service medical records do not show the presence of 
hypertension until around the mid-1990's and do not link this 
condition to an incident of service or to a service-connected 
disability.

Statements from the veteran and his wife are to the effect 
that veteran's hypertension is due to incidents of service 
and the veteran's disabilities, but this evidence is not 
considered competent because the record does not show that 
they have the experience, training or education to make 
medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1); Espiritu, 2 Vet. App. 492.

The Board finds that the evidence does not show the presence 
of hypertension in service or for many years later, and does 
not link the veteran's hypertension to a disease or injury in 
service or to a service-connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.



VII.  Increased Evaluation for Residuals of a GSW to the Left 
Lower Leg and Foot

A.  Factual Background

Service medical records show that the veteran was 
hospitalized in April 1957.  It was noted that he had 
suffered a GSW, 45 caliber, of his left lower leg on April 9.  
He was an MP (military police) and he was apparently 
accidentally shot by another MP.  The wound of entry was 
about one to 2 inches above the lateral malleolus on the left 
with the bullet lodging in the dorsum of the foot.  He 
underwent debridement of the GSW of the lower left leg and 
foot.  The diagnoses were wound, missile, lower left fibular 
region, extending into dorsum of foot with no artery or nerve 
involvement; fracture, simple, comminuted, anterior 
malleolus, left tibia with no artery or nerve involvement; 
and fracture, comminuted, distal, left fibula, compound, with 
no artery or nerve involvement.

A September 1957 RO rating decision granted service 
connection for residuals of a GSW of the left lower leg and 
foot.  A 20 percent evaluation was assigned, effective from 
August 1957, under diagnostic code 5284.  The 20 percent 
rating has remained unchanged since then.

The veteran underwent a VA examination in February 1958.  It 
was noted that he had been shot in the left ankle in the 
anterolateral aspect of the distal head of the fibula which 
chipped and then traveled beneath the skin over the dorsum of 
the tarsus and exited at the mid tarso-metatarsal 
articulation in the mid dorsum of the left foot.  There was 
apparently little articular damage to the ankle joint other 
than a small chip fracture off the distal head of the fibular 
anteriorly.  Most of the symptomatic damage was to the dorsal 
soft tissue with the inevitable adhesions to the long digital 
extensor tendons of the anterior tibial muscles.  There was 5 
degrees difference in dorsiflexion range compared with the 
uninjured right foot.  There was pain on manual flexion 
beyond this point.  There was pain and stiffness in the ankle 
joint due possibly to early arthritis.  X-ray examination of 
the left ankle showed some irregularity of the lower fibula 
and arthritic change at the anterior aspect of the 
articulating surfaces of the distal tibia.  The diagnosis was 
residuals of GSW of the left lower leg and foot.

At the February 1996 VA examination, the veteran complained 
of instability of the left ankle.  He had an entrance wound 
in the left distal lateral aspect of the tibia with an exit 
wound on the dorsum of the foot.  He had some painful limited 
range of motion with 10 degrees of dorsiflexion and 15 
degrees plantar flexion .  Subtalar motion was limited both 
passively and actively to only 5 degrees with internal 
inversion and eversion of the foot.  His forefoot had tarsal 
motion and abduction and adduction that was decreased 
compared to the right .  He had no gross ankle instability.  
He had negative anterior drawer.  X-rays of the left tibia 
and fibula showed prior trauma to the distal left tibia and 
fibula with no acute bony abnormality.

The veteran underwent a VA examination in April 1997.  He 
complained of constant left ankle pain.  There was a 2- inch 
scar of the lateral aspect of the left leg distally that was 
well healed and slightly tender.  There was some slight 
muscle atrophy to Muscle Group XII of the left distal leg.  
Dorsiflexion of the left foot was to 10 degrees, and plantar 
flexion was to 10 degrees.  The diagnosis was GSW of the leg 
and ankle and foot with residuals.  The examiner could find 
no additional functional impairment associated with the GSW 
of the left lower extremity except as noted in the report of 
this examination without recourse to speculation.

The veteran underwent a VA examination of his joints in March 
2000.  There was a thin healed scar on the dorsum of the left 
foot.  This area was asymptomatic.  There was some deformity 
at the lower tibial level at the ankle.  There was some 
tenderness anteriorly across the waist of the ankle on 
palpation.  Range of motion was reduced with 10 degrees of 
dorsiflexion, and 20 degrees of plantar flexion.  There was 
some thickening at the ankle at the lower level of the 
tibia/fibula.  X-rays reportedly showed deformity of the 
distal left fibular, likely due to prior fracture injury.  
There was also injury of the distal tibia with a corticated 
fragment near the medial malleolus, probably due to same 
prior trauma or some prior trauma.  
The X-ray findings were considered to represent residual 
traumatic arthritis of the left ankle secondary to GSW at the 
lower tibia and fibula with residual deformity.  The 
diagnosis was GSW to the left lower leg with residual 
deformity of the tibia and fibula at the ankle, with reduced 
motion and traumatic arthritis of the left ankle.

The August 2001 statement from the veteran's wife is to the 
effect that the veteran had various disabilities, including 
the left ankle.  Her statement was to the effect that this 
condition was more severe than rated.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The evidence indicates that the veteran sustained injury to 
the muscles of the left lower leg and from a GSW in service.  
The report of the April 1997 VA examination indicates the 
presence of atrophy to Muscle Group XII.  The RO, however, 
has rated the residuals of the GSW to the left lower 
extremity under diagnostic code 5284 rather than diagnostic 
code 5312.  The Board will also rate the residuals of the GSW 
to the left lower extremity under diagnostic code 5284 
because the evidence does not indicate the presence of 
prolonged infections, or sloughing of soft parts, intermuscle 
binding and scarring associated with the GSW to substantiate 
the presence of severe muscle injury to substantiate a rating 
in excess of 20 percent for the residuals of the GSW under 
the provisions of 38 C.F.R. § 4.56 and 4.71a, Code 5312, 
effective prior to or as of July 3, 1997.

A review of the evidence reveals that the veteran has 
arthritis of the left ankle, painful motion of the left 
ankle, and limitation of motion of the left ankle.  Hence, 
the Board finds that the evidence shows that the residuals of 
the GSW to the left lower leg and foot are manifested 
primarily by such symptoms and that those symptoms produce no 
more than moderate functional impairment.  The report of the 
veteran's VA examination in April 1997 indicates the presence 
of a tender scar, but the report of his VA examination in 
March 2000 indicates that the scars related to the GSW are 
asymptomatic.  Hence, a separate compensable rating is not 
warranted for a scar under the provisions of 38 C.F.R. 
§ 4.118, Codes 7803, 7804 or 7805, effective prior to or as 
of August 20, 2002, or Codes 7801 or 7802, effective as of 
August 20, 2002.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported functional impairment is 
painful motion.  The examiner who conducted the April 1997 VA 
examination could find no other functional impairment due to 
the service-connected left lower leg and foot disability.  
The 20 percent evaluation for the residuals of the GSW of the 
left lower leg and foot is the maximum scheduler rating 
warranted for a disability of an ankle based on limitation of 
motion.  38 C.F.R. § 4.71a, Code 5271. Hence, it appears that 
the 20 percent evaluation for the residuals of a GSW of the 
left lower leg and foot best represents the veteran's 
disability picture.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the residuals of a GSW of 
the left lower leg and foot, and the claim is denied.

VII.  Increased Rating for Scoliosis of the Lower Dorsal and 
Upper Lumbar Spine

A.  Factual Background

A June 1958 Board decision granted service connection for 
scoliosis of the lower dorsal and upper lumbar spine.  A July 
1958 RO rating decision assigned a zero percent rating for 
this condition, effective from March 1958.

A July 1990 RO rating decision increased the evaluation for 
the scoliosis of the lower dorsal and upper lumbar spine from 
zero to 10 percent, effective from March 1990.  This rating 
has remained unchanged since then.  

The veteran underwent a VA examination in February 1996.  He 
complained of low back pain with possible radiation to his 
right anterior thigh.  Forward flexion was to 100 degrees, 
extension was to 10 degrees, right and left lateral flexion 
was to 45 degrees, and rotation was full with pain at the 
extremes.  He could heel and toe walk.  There were no 
neurological deficits.  There was slight tenderness in the 
paraspinous musculature and centrally in the lower lumbar 
spine.  There was no gross evidence of scoliosis.  X-rays of 
the lumbosacral spine showed degenerative change of the 
lumbar spine.  

The veteran underwent a VA examination in April 1997.  There 
was no muscle spasm in the low back area.  Forward flexion of 
the low back was to 35 degrees, backward extension was to 10 
degrees, left lateral and right lateral flexion were to 20 
degrees, and rotation to the right and left was to 20 
degrees.  The was objective evidence of pain on motion at the 
extremes of motion.  X-rays of the lumbosacral spine 
demonstrated mild degenerative oseophytic change in the 
lumbar spine without significant bony abnormality.  The 
diagnosis was low back pain with degenerative joint disease.

A VA report shows that a MRI (magnetic resonance imaging) 
scan of the veteran's lumbar spine was taken in September 
1998.  The impression was central and right para central 
discs herniation at L4-L5 with some deformity of the anterior 
aspect of the thecal sac on the right side at L4-L5.  There 
was mild attenuation of the neural canal at L3-L4 and L4-L5 
and mild narrowing of the neural foramina at the L4-L5.  
There was mild bulging of the disc at L5-S1.  

A VA report shows that a MRI scan of the veteran's lumbar 
spine was taken in January 2000.  The impression was small 
central disc protrusion at L4-5 with mild changes of 
hypertrophic degenerative facet disease.

The veteran underwent VA examination in March 2000.  There 
was an apparent slight lower dorsal and upper lumbar 
scoliosis.  On forward bending the scoliosis smoothed out to 
where it was scarcely apparent and likely as not functionally 
responsible for any back pain.  There was no tenderness of 
the vertebral column.  Forward bending was to 60 degrees, 
left and right lateral bending was to 30 degrees, and 
rotation was to 15 degrees right and left.  At that juncture, 
he had discomfort and the maneuver was stopped.  The veteran 
felt some sensation of discomfort down the lower aspect of 
the right leg as far as the foot.  The diagnosis was lumbar 
intervertebral degenerative disease, symptomatic, with right 
radiculopathy.

The statement from the veteran's wife dated in August 2001 
notes that the veteran had various disabilities.  Her 
statement was to the effect that the veteran had constant 
back pain, that his back disability was worse than rated, and 
that he had numbness of the right leg.

A VA report shows that X-rays were taken of the veteran's 
lumbar spine in April 2003.  The impression was lumbar spine 
with degenerative disc disease at L5/S1.

B.  Legal Analysis

The evidence indicates that the veteran has degenerative disc 
disease and arthritis of the lumbosacral spine.  The evidence 
does not disassociate these conditions from the service-
connected scoliosis of the lower dorsal and upper lumbar 
spine and the Board concedes service connection of the 
degenerative disc disease and arthritis of the lumbosacral 
spine.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPEC 
3-2000 (Apr. 10, 2000).

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The report of the veteran's VA examination in March 2000 
indicates the presence of some scoliosis of the lower dorsal 
and upper lumbar spine, but the overall evidence indicates 
that this condition is essentially asymptomatic and produces 
essentially no functionally impairment as noted on the report 
of the March 2000 VA examination.  There was also some slight 
right radiculopathy associated with the low back condition at 
the March 2000 VA examination, but the other medical evidence 
does not indicate the presence of this symptom.  Nor does the 
evidence indicate the presence of incapacitating episodes 
associated with the veteran's intervertebral low back 
syndrome.

Statements from the veteran and his wife are to the effect 
that the veteran's mid/low back condition is more severe than 
rated, and this evidence is corroborated by the objective 
medical evidence.  The objective medical evidence indicates 
that this condition is manifested primarily by painful 
motion, limitation of motion, and radiological findings of 
arthritis and degenerative disc disease at the L5-S1 level 
that produce moderate functional impairment.  These symptoms 
support the assignment of a 20 percent rating for the low 
back disorder under diagnostic code 5292, 5293, effective 
prior to or as of September 23, 2002, or 5295 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as required by the holding of the Court in DeLuca, 8 Vet. 
App. 202.  The evidence does not show the presence of 
incapacitating episodes, neurological deficits or other 
symptoms that produce more than moderate functional 
impairment to support the assignment of a rating in excess of 
20 percent for the mid/low back disorder under these 
diagnostic codes.  Only one 20 percent rating is warranted in 
order not to violate the rule against the pyramiding of 
disability evaluations.  38 C.F.R. § 4.14 (2002).

The Board finds that the evidence supports granting an 
increased rating of 20 percent for the scoliosis of the lower 
dorsal and upper lumbar spine with degenerative disc disease 
and arthritis of the lumbosacral spine.  Hence, the claim 
is granted.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to disability compensation for hepatic porphorias 
under 38 U.S.C.A. § 1151 is granted.

The application to reopen the claim for service connection 
for a right hip and thigh condition is granted; service 
connection for injury to injury to the rectus femoris muscle 
of the right thigh, Group XIII, and arthritis of the right 
hip is granted.

Service connection for residuals of rupture of the right 
Achilles tendon is denied.

Service connection for residuals of a right elbow injury is 
denied.

Service connection for arthritis of the left knee is granted.

Service connection for hypertension is denied.

An increased evaluation for residuals of a GSW to the left 
lower leg and foot is denied.

An increased evaluation of 20 percent for scoliosis of the 
lower dorsal and upper lumbar spine with degenerative disc 
disease and arthritis of the lumbosacral spine is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.



____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

